DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1 and 3 are pending.  Claims 1 and 3 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 12/28/2021.
Specification
The amendment filed 12/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  FIG. 1 shows a camera 28 mounted on a pole (unlabeled) positioned above metal sheet 14.  While a camera is mentioned in the specification as originally filed, this mounting arrangement on a pole in this location constitutes new matter.  The measuring machine 29 shown in FIG. 1 appears to be some kind of monitor or computer.  While the term “measuring machine” appears in the original specification a computer or monitor as shown in FIG. 1 constitutes new matter.  Furthermore, step 1 of claim 3 recites “open the measuring machine”.  It is unclear how this monitor or computer could be “opened”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1:  Each claim must begin with a capital letter and end with a period.  In line 49 there is the complete sentence “There are three holes on the second vacuum turning platform.”  The limitations of this sentence should be incorporated into the claim without a capital letter and using a semicolon instead of a period.
Regarding claim 1:  There is no antecedent basis for “the test result of recovery angle” in line 28.  The claim has been examined as if it recited “a test result…”.
Regarding claim 1:  In line 52, there is no antecedent basis for “the overturning process”.  It should be changed to --an overturning process--.
Regarding claim 1:  Line 23 recites “a fabric sample” and lines 25 and 27 recite “the sample”.  Lines 30 and 31 also recite “the sample”.  It appears that “the sample” is meant to have antecedent basis from “a fabric sample” therefore consistent terminology should be used throughout the claims.  The Applicant may consider using language such as “a sample comprising fabric” or “a sample made out of fabric”, and then all subsequent references to “the sample” will have antecedent basis with no contradiction in terminology.
Regarding claim 3:  Claim 3 also introduces “a fabric sample in line 4”, then follows with just “sample”.  The same consistency of terminology should be used in claim 3 as well.
Regarding claim 3:  In lines 28-29, change “support block” to --the electromagnetic support block--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1:  Line 28 recites recite “the test result of recovery angle”.  This limitation is not enabled by the specification.  It is not clear what the test is that is taking place, how recovery angle is tested, or what the criteria are for passing or failing such a test.
Regarding claim 3:  Line 5 of claim 3 recites in step 1 to “open the measuring machine”.  The “measuring machine” is not explained in the specification.  Therefore the applicant’s disclosure does not enable one to know how to open it.
Regarding claim 3:  Line 31 recites “a camera records the state of sample [sic] recovery process”.  This limitation is not enabled by the applicant’s disclosure.  The .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Lines 48-49 recite “the sample is placed on the first There are three holes…”  It is unclear what is meant by “the first”.  The claim has been examined as if line 48 recited “the first vacuum turning platform”.
Regarding claim 1:  Claim 1 recites “a second cylinder” in line 4.  Claim 1 then recites “the second finger cylinder” in line 9.  It is unclear as to whether these two are the same structure.  The claim has been examined as if line 4 recited “a second finger cylinder”.
Regarding claim 1:
Regarding claim 1:  There is no antecedent basis for the third and fourth metal sheets in line 24.  It is unclear if these structures were meant to be introduced earlier or how they are arranged with respect to the other structures.
Regarding claim 1:  Lines 46-48 recite, “the first vacuum turning platform is a square block, with an air suction hole on one side of the square block, and the air suction hole is connected with the air suction fan; the sample is placed on the first There are three holes on the second vacuum turning platform. The suction holes on the first vacuum turning platform hold a first side of the sample and the suction holes on the second vacuum turning platform hold the second side of the sample” (emphasis added).  It is unclear how many suction holes are in each vacuum turning platform.  The claim has been examined as if it recited three air suction holes for both the first and second vacuum turning platform.
Regarding claims 1 and 3:  Line 52 recites “the overturning process”.  The word overturn means literally to turn over so if one is thinking about something flat like a platform , then turning it over would be to flip it upside down.  That is not what this structure does.  It only rotates 90 degrees from a flat horizontal position to a vertical one.  Therefore “overturning” should be replaced with --turning--.  This is also true of line 10 in claim 3 where “overturn” should be replaced with turn.
Regarding claim 1:  There is no antecedent basis for recovery angle or folded fabric wings in line 28 and it is not clear how these limitations or “the rest result” affects the structure recited in claim 1.
Response to Amendment/Argument
The Applicant did not present any argument in the Response, but only stated how the claims were amended to address the previous rejections and objections.  Many rejections and objections were overcome, but many are still outstanding as set forth in this office action.
The Applicant stated on page 9 of the Response that no new matter has been entered, however the additions to FIG. 1 do constitute new matter as discussed above.
The Applicant stated on page 11 of the Response that “the ‘measuring machine’ has been added in Figure 1.”  This was in response to the enablement rejection maintained above.  Assuming arguendo that the addition of the “measuring machine” in the form of a monitor or computer in FIG. 1 (29) does not constitute new matter, it is still unclear and not enabled as to what it means to “open the measuring machine” as recited in step 1 of claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856